DETAILED ACTION
This action is responsive to the Application filed on 06/13/2019. Claims 1-18 are pending in the case. Claim 1 is the independent claim.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Drawings
The drawings are objected to because:
The description of S04 in the written description at page 11 line 8 (In step S04, the processor 3 obtains an inputted answer via the input unit 1) does not match S04 in the drawing of Figure 2 (Display an instruction screen).
The last blocks of Figures 2 and 4 are “Ned” where “End” was perhaps intended.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 
Specification
Applicant’s assistance is required in identifying and correcting any deficiencies in the disclosure discovered during prosecution.
Claim Objections
Claim 1 (and thus dependent claims 2-18) is objected to for minor informalities: grammar (there should be an “and” between steps (d) and (e) in the claim).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1
The written description at page 12, lines 19-23 states (emphasis added) “In step S06…the processor 3 determines whether a concluding condition has been met based on at least the determination of step S05” however “concluding condition” is not otherwise described.
In the embodiment which uses the difficulty-adjustment rules of FIG 4, the written description states at page 14, line 24 “…in step S06 the processor determines that the assessment of vision is to be concluded when the applicable difficulty-adjustment rule is the fourth difficulty-adjustment rule 302 and it is determined in step S05 that the inputted answer is correct” however it is improper to import the “rules” limitations into the claim.
Accordingly, it is not clear how the “concluding” limitation in claim 1 should be interpreted.
For purposes of rejection, any determination of a concluding condition which includes the determining how the user’s last question was answered is assumed to teach the breadth of the limitation.
Regarding dependent claims 2-18, dependent claims necessarily inherit the deficiencies of the parent claim.
Further regarding dependent claim 3, the claim recites “…wherein step b) includes controlling the display to display the question that includes one visual element, and an instruction to answer the question by identifying a location of a center of the movable pattern” however, parent claim 1 already recites “b) controlling, by the processor, the display unit to display a question of the assessment of vision, the question including a visual element…” which introduces ambiguity as to the “visual element”. The claim is interpreted as if it recited “where an instruction to answer the question of step b) includes by identifying a location of a center of the movable pattern of the visual element.”
Further regarding dependent claim 4, the claim recites limitations similar to claim 3, except that the instructions are to identify a moving direction of the moving pattern, is rejected and interpreted similarly.
Further regarding dependent claim 5, the claim recites “wherein step b) includes: controlling the display to display the question that includes a plurality of visual elements, a reference image, and an instruction to answer the question by identifying the reference image” which introduces ambiguity as to whether the visual element recited in claim 1 is one of the plurality of visual elements or the reference image.
Further regarding dependent claim 6, the claim recites “step b) includes: controlling the display to display the question that includes one visual element, a plurality of reference images, and an instruction to answer the question by identifying the visual element” which introduces ambiguity for the visual element recited in claim 1.
Further regarding dependent claim 10, the claim recites “wherein the question includes a visual element that has a movable pattern” which is already recited in claim 1, thus is the visual element of claim 10 an additional visual element or the same visual element of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (human activity) without significantly more. Referring to the flowchart of MPEP 2106:
Step 1: Is the claim directed to a statutory category? Yes. 
Claims 1-18 are directed to a process.
Step 2A (prong 1): Does the claim recite an abstract idea? Yes. 
Independent claim 1 is directed to a method of performing an assessment of vision which is a human activity/mental process. The assessment of vision determining … a current level of difficulty for the assessment of vision; …display a question including a visual element that has a movable pattern, the movable pattern having at least one variable attribute that is related to the current level of difficulty; in response to receipt of an inputted answer…determining…whether the inputted answer is correct; determining…whether the assessment of vision is to be concluded; when it is determined that the assessment of vision is to be concluded, generating…a result of the assessment of vision based on the current level of difficulty. All of these steps may be performed in the human mind, or by a human using a pen and paper (to draw or duplicate the moveable pattern).
Dependent claims 2-18 recite the same abstract idea due to their dependence on claim 1.
Step 2A (prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application (MPEP 2106.04(d))? No.
Independent claim 1 recites the additional elements such that the process is implemented using an electronic device that includes a processor, an input unit and a display unit which a generic computing device. The courts have identified limitations that did not integrate a judicial exception into a practical application: which include merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
Dependent claims 2-18 recite additional elements which clarify how the process is implemented using the electronic device (e.g. displaying specific questions and/or instructions how to answer (non-functional descriptive matter); how to change the level of difficulty, the question being asked, and/or determine the assessment is concluded (e.g. rules which could be used by a human for making the determination); what the movable pattern of the visual element looks like) and fails to recite elements that integrate the judicial exception into a practical 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
Under similar analysis to that of Step 2A (prong 2) no claim recites an additional element which can be considered significantly more than implementing the human activity/mental process (vision assessment) on an electronic device. The electronic device is not a specialized device and there is no discussion in the disclosure how the field of vision assessment is improved using a new technique. 
Accordingly, claims 1-18 are directed to an abstract idea without significantly more.
Examiner Note
The disclosure provides several different examples of questions which may be presented during the vision assessment at S03 (see e.g. FIG 5 (identify the location of a center of the pattern), FIG 7 (identify a direction of movement of the pattern), FIG 9 (identify an image that is different), FIG 11 (identify an image that is different [with different characteristics than FIG 9]), FIG 12 (identify an image that is different [with different characteristics than in FIGs 9, 11]). The types of questions appear to be mutually exclusive. 
The images shown for each question may be controlled by the state-transition-diagram (rules) of FIG 4, however nowhere is there any clear explanation of which type of question is selected for presentation, nor is there any discussion of switching between types of questions, other than changing the visual element based on the changing difficulty level for the same type of question.
A search of the relevant art has identified the method of asking questions for assessing vision which vary with the difficulty level, however no art has yet been identified for any of the specific questions asked (as recited in mutually-exclusive dependent claims 3, 4, 5, 6-9, 12 which correspond to FIGs 5, 7, 9, 11, 12; as well as dependent claim 10). These claims have been rejected under 35 USC §§ 112 and 101 above. No art rejection is provided below. 

The nearest art for these claims, in addition to the art cited below, is BEX et al. (Pub. No.: US 2015/0150444 A1) which determines visual sensitivity for contrasts and spatial frequencies by changing the parameters of a second visual stimulus using rules based on how the user responded to a first visual stimulus (see [0007], FIG 4, and example visual stimulus elements in FIGs 2A-2G, 5A).

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2 are rejected under 35 U.S.C. 103 as unpatentable over TOSHIMA et al (Pub. No.: US 2006/0152675 A1) in view of HYTOWITZ, Allan (Pub. No.: US 2011/0037950 A1).
Regarding claim 1, TOSHIMA teaches the method for performing an assessment of vision ((abstract) optometric method which perform an accurate eye examination on people)  to be implemented using an electronic device that includes a processor, an input unit and a display unit (FIG 1 [0158-0161], CPU 12 of server; which is connected to terminal 50 and provides vision test at user terminal 50 via displayed web browser), the method comprising (FIGs 16-20 show methods for various vision tests and final outcome determination):
determining, by the processor, a current level of difficulty for the assessment of vision ([0177-0179] determination of refractive power (for example, as in FIGs 9-12); note that other tests may also be performed using other displayed test symbols [0165] including rough views (FIG 2) astigmatic axes (FIGs 3-7), hyperopia and myopia  (FIGs 8(a)-(d));
controlling, by the processor, the display unit to display a question of the assessment of vision, the question including a visual element having at least one variable attribute that is related to the current level of difficulty ([0177-0179] each of the refractive power determination charts is sequentially displayed on the subject terminal, prompting the subject to select the smallest test symbol that provides an appearance of three straight black lines in each chart; Accordingly, refractive powers may also be determined using charts each including test symbols in which the step difference in size is one as long as those charts permit the subject to select the smallest viewable test symbol; note other tests display different symbols which are determined based on what is being tested);
in response to receipt of an inputted answer via the input unit, determining, by the processor, whether the inputted answer is correct ([0177-0179] the subject to easily select the smallest viewable test symbol and the selections are to be checked with each other, thereby providing a result of determination with high reliability; note that other tests use similar comparisons to determine correctness based on what is being tested);
determining, by the processor, based on the determination of step c), whether the assessment of vision is to be concluded (S418 is far refractive power done for both eyes; S438 is near refractive power done for both eyes; (completing each test starts the next test) note other test completion determinations S112 is test for rough view finished for both eyes; S216 is astigmatic axis test finished for both eyes; S322 is hyperopia/myopia determined for both eyes); and
when it is determined that the assessment of vision is to be concluded (when all tests have been completed), generating, by the processor, a result of the assessment of vision based on the current level of difficulty (S440 [0263] all the resulting determinations are checked with each other for consistency ; [0264] Through the processing described above, the astigmatic axis angle of the subject and the refractive powers at the astigmatic axis angle and at an angle orthogonal thereto are obtained).
The only deficiency in TOSHIMA is a clear teaching that the displayed visual element that has a movable pattern, the movable pattern having at least one variable attribute that is related to the current level of difficulty.
HYTOWITZ is similarly directed to automated vision tests and states (abstract) Animated image vision tests take advantage of the ability of our eyes to detect both distance and motion. Moving images, such as rotating segmented circles, let the eyes detect motion as to the size, distance, and rotation direction of that moving image. That motion detection is much more precise than the interpretation of multiple static letters or static images. Using rotating images for vision testing rather than static images creates an acuity test more accurate than current tests, a test that is faster to use, and a test that doesn't require the ability to read. 
[0099] That acuity threshold (perception of motion of a specific size image from a specific distance) correlates to the specific visual acuity. In looking at animated dynamic optotype images, the patient either sees the motion of the particularly sized dynamic optotype image because the viewing distance is close enough and the acuity refraction is sufficient, or the patient does not see the motion because the distance is too far and the acuity refraction is insufficient
[0100] The variations in the size of the dynamic optotype images correspond to similar sized letters associated with the static images of the Snellen test, or static shapes of the Task test or the Landolt "C" test. The animated nature of the image shape(s) allows the patient to also avoid the subjective interpretive cognition of letters or symbols typical of the static Snellen type characters.

TOSHIMA can clearly be improved by using displayed visual elements that have a movable pattern (are animated) as taught in HYTOWITZ, the movable pattern having at least one variable attribute that is related to the current level of difficulty (e.g. the size of the animated element varies with the level being tested).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of TOSHIMA and HYTOWITZ before them, to have combined TOSHIMA and HYTOWITZ and arrived at the claimed invention with expected and predictable results, the combination motivated by the explicit teachings in HYTOWITZ for improving vision acuity tests.
Regarding dependent claim 2, incorporating the rejection of claim 1, TOSHIMA further teaches when it is determined that the assessment is not yet to be concluded: implementing step a) for determining the current level of difficulty; controlling, by the processor, the display unit to display another question of the assessment of vision based on the current level of difficulty; and repeating step c) and step d) (as can be seen in the method of FIGs 16-20, when the determination for each of S418 is far 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
6386707 PELLICANO electronic visual acuity test
10398304 LEE computerized vision testing
20050225720 RIDINGS animated vision testing
20110255055 SPAETH contrast sensitivity test
20130176534 FRANKFORT vision testing varying parameters for contrast sensitivity [0061]

20160213243 PALANKER vision tests (FIG 3, FIG 5B; example UI 8A-19D)
20180008142 GAROON macular degeneration vision test
20190183330 SCHIFFMAN smart phone vision testing system
20190298165 GREIVENKAMP forced choice vision test [0006, 0008, 0011]
CN 102686146 A (with English translation)
CN 109152559 A (with English Translation)
EP 3329837 A1 (OHLENDORF) modifying base pattern of closed curve for vision testing
WILKINSON et al. Detection and recognition of radial frequency patterns. Vision Research Volume 38, Issue 22, November 1998, Pages 3555-3568.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 



/Amy M Levy/Primary Examiner, Art Unit 2179